Citation Nr: 0210563	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  96-44 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim to establish service connection for an 
acquired psychiatric disorder.  

(The issue of whether a January 17, 1978 rating decision 
should be reversed or revised on the grounds of clear and 
unmistakable error (CUE) is the subject of a separate 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from July 1975 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a May 1996 rating determination, by the New York, New 
York, Regional Office (RO).


FINDINGS OF FACT

1.  By a December 1978 rating decision, the RO denied service 
connection for a psychiatric disorder; he was notified of 
that decision the following month, and he did not initiate an 
appeal within one year thereafter.  The claim was 
subsequently denied in January 1988.  He was notified and did 
not appeal.  That was the last final decision on any basis.

2.  Evidence received since the January 1988 rating decision 
does not bear directly and substantially on the specific 
matter under consideration, is cumulative or redundant, and 
is not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1988 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).

2.  No new and material evidence has been received to warrant 
reopening of the issue of service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The record reflects that the veteran and his representative 
were provided with the appeal rating decisions in December 
1978, January 1988, and May 1995, and were also provided with 
statements of the case and supplemental statements of case 
during the pendency of this appeal.  These documents and 
proceedings provided notification of the information and 
medical evidence needed to support a request to reopen a 
previously denied claim, in addition to that which is 
necessary to substantiate a claim of entitlement to service 
connection.  Moreover, the RO has made reasonable efforts to 
develop the record, in that the service medical records were 
obtained and associated with the claims folder, and they 
appear to be intact.  The RO has also requested and obtained 
both VA and private medical records and reports.  There does 
not appear to be any additional evidence that could or should 
be obtained.

In a claim for disability compensation, a medical examination 
for compensation claims must be conducted when the evidence 
shows that the claimant has a current disability that may be 
associated with the claimant's active service and there is 
insufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001).  However, the 
Board holds that no VA examination is necessary to decide the 
current claim.  The veteran has claimed service connection 
for an acquired psychiatric disorder.  This disorder was not 
diagnosed in service and the appropriate system was evaluated 
as normal at separation.  The evidence of record includes 
medical evaluations and there is some evidence of a current 
disability.  However, no competent evidence linking it to 
service has been presented, nor has any link even been 
suggested.  Thus, in the absence of evidence showing that any 
current disability may be associated with active service and 
due to the fact that there is sufficient evidence to make a 
decision on the claim, the Board may proceed to determine the 
merits of the claim without additional VA examination.

The veteran was also given the opportunity to appear and 
testify before an RO Hearing Officer and/or a member of the 
Board to advance any and all arguments in favor of his claim, 
but declined to do so.  He has not identified additional 
relevant evidence that has not already been sought and 
associated with the claims file.  The Board does not know of 
any additional relevant evidence, which is available.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran in this case, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Therefore, the claim is ready for appellate review.

The veteran is seeking to reopen his claim for service 
connection for acquired psychiatric disorder which was 
previously denied by the RO in December 1978 and again in 
January 1988.  The veteran filed an application to reopen his 
claim in 1995.  Therefore, his application to reopen this 
claim was initiated prior to July 29, 2001, the effective 
date of the amended § 3.156, which redefines "new and 
material evidence" needed to reopen a previously denied 
claim.  See 38 C.F.R. § 3.156 (West 1991) ( to be codified as 
amended at 38 U.S.C.A. §§ 501, 5103A(f), 5108).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991);   see also  62 
Fed. Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the VA Secretary has specifically provided 
that the amendments to 38 C.F.R. § 3.156 will be applicable 
to all claims filed on or after August 29, 2001.  As a 
result, the amended regulatory provisions governing new and 
material evidence are not applicable to the veteran's claim 
to reopen, which is discussed below.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that the RO's January 1988 decision is 
final based on the evidence then of record.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2001).  However, the law and regulations provide that if new 
and material evidence has been presented or secured with 
respect to a claim, which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991).

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility " 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated in January 1988.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Service connection 
may be presumed where a psychosis is demonstrated to a 
compensable degree within 1 year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§ 3.307, 3.309.

Service connection was denied for a acquired psychiatric 
disorder by a December 1978 rating decision that became final 
when the veteran failed to timely file an appeal of the 
decision.  It was essentially held that the substance abuse 
psychosis was first shown more than 1 year following 
separation and was due to his own misconduct.  A January 1988 
rating decision again denied the claim on the basis that new 
and material evidence had not been submitted to permit 
reopening of the claim.  The January 1988 denial of the claim 
became final when the veteran did not timely appeal that 
decision.

For the reasons discussed below, the Board finds that the 
veteran has failed to produce new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for an acquired psychiatric disorder.  See 38 
U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. § 3.156(a) 
(2001).  The evidence missing at the time of the 1988 rating 
decision was medical evidence to show that either that the 
veteran's acquired psychiatric disorder was incurred or 
aggravated during active service, or that the disorder was 
manifest to a degree of 10 percent or more within one year 
following service.  While additional documents have been 
associated with the file subsequent to the RO's January 1988 
rating decision, the record still does not contain any such 
evidence.  Therefore, the evidence presented by the veteran 
is not so significant that it must be considered in order to 
fairly decide the merits of the appeal.

The record at the time of the RO's 1988 decision included, in 
pertinent part, the veteran's claim for service connection, 
his service medical records, and VA and private outpatient 
treatment records dated from 1978 to 1987.

The service medical records were negative for complaints, 
findings or treatment for psychiatric condition.  Post 
service treatment records show VA hospitalization of the 
veteran in May 1978 for apparent PCP ingestion.  He presented 
several weeks later complaining of paranoia, confusion and 
auditory hallucinations.  There was no evidence of drug use.  
He appeared to stabilize for a month, but was later 
hospitalized at Smithtown General Hospital in June 1978 for 
ingesting a large amount of acetaminophen and Calamine lotion 
in a suicide attempt.  A diagnosis of acute paranoid 
schizophrenia was made.  Additional VA treatment records show 
psychiatric admission of the veteran again in June 1978 for 
extensive self-inflicted lacerations on both wrists after 
smoking "Angel Dust."  A subsequent diagnosis of paranoid 
psychosis secondary to substance abuse was made.  A report of 
the veteran's VA examination in October 1986 has also been 
added to the record with a diagnosis of schizophrenia, 
paranoid type.  These treatment reports contain no medical 
opinion that the veteran's disorder had any relation to 
service, or that his disorder was manifest within a year 
following his separation from service.  

The additional evidence received since the January 1988 
rating decision includes additional service medical records 
from the Silas B. Hays Army Hospital in Fort Ord, dated from 
June 1976 to August 1976.  Under ordinary circumstances, such 
evidence would likely be sufficient to reopen the claim.  
38 C.F.R. § 3.156(c) (2001).  However, these same reports 
were already a part of the service medical records and 
reflect evaluation and treatment for unrelated pes planus 
disorder.  These reports reflect the findings contained on 
the veteran's 1976 separation examination regarding the 
veteran's psychiatric condition.  This, of course, indicates 
that the records were before the rating board at the time of 
its initial determination and is therefore not new evidence  
As the additional service medical records are duplicates of 
those previously of record, they are not new evidence per 
38 C.F.R. § 3.156(c).

Also of record are private and VA medical reports, which 
together cover a period from 1978 to 1995.  This evidence 
includes treatment records from Pilgrim State Psychiatric 
Center dated in June 1978, Kings Park Psychiatric Center 
dated in December 1988, Boston City Hospital dated from April 
1977 to November 1981 and Massachusetts General Hospital 
dated in September 1983.  These records show diagnoses of 
paranoid schizophrenia dating back to 1978.  Specifically, 
the treatment reports from the Pilgrim State Psychiatric 
Center reveal the veteran's symptomatology over the course of 
his treatment there, beginning in June 1978, which included a 
suicide attempt, increased agitation, auditory 
hallucinations, and paranoid ideations.  The remaining 
records reveal further diagnoses of schizophrenia, and acute 
psychosis.  However, these records do not contain any medical 
opinion establishing a nexus between the veteran's present 
psychiatric disorder and his active service.

Additional evidence submitted consists of hospital summaries 
from West Haven VA Hospital dated in November 1987 and 
February 1988, treatment records from Northport VA Medical 
Center (VAMC) dated from 1987 to 1995 and records from 
Roxbury VAMC dated in May 1992.  The records obtained from 
the VAMCs are primarily comprised of inpatient treatment, 
therapy, and assessment notes.  They contain a record of the 
veteran's complaints, symptoms, medication, and behavior 
observed by medical staff.  Diagnoses were consistent with 
schizophrenia and history of drug abuse.  The records do not 
relate the schizophrenia to service implicitly or explicitly.

During VA examination in December 1994 it was noted that the 
veteran had been an inpatient since September 1994.  His 
symptoms included auditory hallucinations, ideas of reference 
and a distinct paranoid trend.  The diagnosis was chronic 
schizophrenia, paranoid type and schizoid personality, but 
the examiner did not state that the disorder was causally 
related to service.

While all of this evidence is new, it is also cumulative 
because it merely provides additional evidence of the 
existence of a schizophrenic disorder.  A diagnosis of the 
veteran's disorder has been established and is not in 
question.  Earlier evidence of the veteran's disorder was 
already considered at the time of the 1988 rating decision.  
Despite the multiple diagnoses of paranoid schizophrenia, a 
more detailed discussion of the veteran's symptomatology and 
diagnoses is only useful to the extent it can be shown to 
relate to service.  Consequently, this information does not 
provide a more complete picture of either the onset or the 
aggravation of the schizophrenia.  Further, the evidence does 
not establish any link between his current disability and 
service and thus it does not materially alter the previous 
evidentiary picture.  See 38 C.F.R. §§ 3.156, 3.303; Hodge, 
supra.  Neither does this evidence reflect the presence of a 
clinical manifestation or showing of the need for treatment 
of a psychosis within one year of his service separation.  38 
C.F.R. §§ 3.307, 3.309 (2001).

As the newly submitted evidence is not new and material under 
applicable law and regulations, service connection for a 
psychiatric disability must be denied.  38 C.F.R. § 3.156 
(2001).


ORDER

New and material evidence sufficient to reopen a claim for 
service connection or a psychiatric disorder has not been 
submitted


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


